DETAILED ACTION
The amendment filed April 6, 2022 has been entered.  Claims 1, 3-9, and 11-25 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the heat exchange system comprises 1-3 heat exchange components.  However, claim 1 requires the heat exchange system to comprise a plurality of heat exchange components.  It is unclear how 1 heat exchange component can be considered a plurality of heat exchange components.  Therefore, the range recited in claim 11 (1-3) is inconsistent with the range recited in claim 1 (plurality, meaning 2 or more).  Claim 12 is rejected based on dependence from claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-9, 11-12, 14, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0211684 A1 to OSCOMP HOLDINGS INC., (hereinafter Oscomp).
Regarding claim 1, Oscomp teaches a defueling system (600a; Fig. 6a) comprising a compressor inlet (see compressor 613; an inlet is an inherent property of a compressor); a defuel inlet (see the end of the line connected to 622, connecting 622 and valves 688 & 689; an inlet is an inherent property of a fluid line) for connecting to and defueling a pressurized fuel source (622 Fig. 6a; para [0287]: “The mobile vessel 622 contains compressed gaseous fuel") having a pressure (vessel 622 contains compressed fluid, thus it inherently has a pressure); a heat exchange system (653,152, 153); Fig. 6a; para [0343}: “[a]s shown in FIG. 6a, an unload controller 694 may operatively connect to the various components involved in unloading (e.g., ... heater 653, 153, 152 ...")) connected to the defuel inlet (see that 613 is connected to the end of line that is connected to 622 is also connected to 653 through 689 and 613 Fig. 6a), wherein the heat exchange system is configured to prevent freezing during defueling (para [0313]: "the heater 152, 153 (e.g., heat exchangers, boilers, etc.) may heat the gas either upstream from or downstream from the pressure regulator 136. Heating the upstream gas may advantageously increase the minimum temperature of the gas, thereby possibly avoiding cryo temperatures anywhere in the flow path"); a pressure regulator (684, 136; Fig. 6a; para (0343): "[as shown in FIG. 6a, an unload controller 694 may operatively connect to the various components involved in unloading (e.g., ... pressure/temperature regulator 136, 684"), a defueling storage tank (143 in Fig. 6C, wherein 143 is part of 130 as shown in box 130b in Fig. 1a and wherein 630 in Fig. 6a is a supply line to connect 600a to a user site 130; para (0343): "the supply line 630 of the user site 130") having a pressure Spsi for storing defueled fuel from the pressurized fuel source (para [0299]: "top-off a back-up fuel vessel 143 from a lower pressure vessel 122, 142 of a mobile transport system 120" - wherein 122 is interchangeable with 622 - para [0287]: “at least one (e.g., multiple) mobile vessel 622 (e.g., also see 122 in FIG. 1 a)" and since 143 is filled with fuel from 122, it inherently has a pressure), wherein the pressure regulator is configured to depressurize a compressed gas (para [0287]: "The mobile vessel 622 contains compressed gaseous fuel") being defueled from the pressurized fuel source (para [0283]: "The P/T regulation system 136, 684 may include pressure regulation valves, ... Pressure control valves can be arranged in series to allow a smaller pressure drop per valve" – see that compressed gas from 622 has to pass 684 to get to 630, and thus will be depressurized as it passes 684), and wherein the defueling system comprises either a refueling outlet (see switching valve Fig. 6d) configured to refuel a fuel demand source (END USER Fig. 6d) with defueled fuel, a defuel storage for storing defueled fuel, or both; wherein the heat exchange system comprises a plurality of heat exchange components (653, 152 and 153; see paragraphs [0069], [0152], [0182, [[0262], and most importantly [0313] and [0343]; all of these paragraphs reference “heat exchangers” or show that heat exchangers 653, 152 and 153 are used in combination with each other).
Regarding claim 3, Oscomp further teaches wherein the heat exchange system comprises from 1-3 heat exchange components (653, 152 and 153).
Regarding claim 4, Oscomp further teaches wherein the heat exchange system comprises 3 heat exchange components (653, 152 and 153).
Regarding claim 6, Oscomp further teaches wherein the defuel system of claim 1 further comprising: the refueling outlet (see switching valve Fig. 6d).
Regarding claim 7, Oscomp further teaches wherein the defuel system of claim 6 further comprising: the defueling storage tank; wherein the defueling system is configured to refuel the fuel demand source from the defueling storage tank (see BACK-UP FUEL RESERVE refueling END USER in Fig. 6d; para [0302]: "the customer may ... purchase a fixed volume of natural gas, and ... allow themselves to be switched to the back-up fuel ... For example, FIG. 6d is a schematic showing a switching valve between primary and back-up fuel vessels").
Regarding claim 8, Oscomp further teaches wherein the defueling system uses a same line for refueling and defueling (para [0083]: "[t]he same type of oversized hoses ... may be used at any other connection point between two components in any of the disclosed embodiments to improve flow through those connections (e.g., ... between the vessel(s) 122, 142 and the user site 130) according to various embodiments").
Regarding claim 9, Oscomp further teaches wherein the defueling system is configured to pressurize fuel being refueled to the fuel demand source from the defueling storage tank or a defueled vessel (para [0301]: “[a] steeple cylinder may be used to compress lower pressure gas to a higher pressure (e.g., 3600 psig) for injection into the stationary storage vessel 143” and thus the fuel will be pressurized prior to being refueled to END USER as shown in Fig. 6D).
Regarding claim 11, Oscomp further teaches wherein the heat exchange system comprises from 1-3 heat exchange components (653, 152 and 153).
Regarding claim 12, Oscomp further teaches wherein the heat exchange system comprises 3 heat exchange components (653, 152 and 153).
Regarding claim 14, Oscomp further teaches wherein the defueling system is configured to refuel demand sources including a direct fill demand source (para [0305]: "the end user site may be subject to viewing from individuals not technically familiar with the equipment ... it is sometimes warranted to enclose the unloading system in an aesthetically pleasing enclosure. Such enclosures can be designed to resemble devices with which the casual user may be more comfortable, such as gasoline pumps. For example, FIG. 6g is a schematic showing the gaseous fuel handling equipment in a container that resembles a conventional liquid fuel pump" -wherein in conventional liquid fuel pump, one vehicle is filed up at a time) or a time fill demand source.
Regarding claim 24, Oscomp teaches further teaches wherein the defuel system of claim 1 further comprising a control system (694 Fig. 6a) configured with a control logic that (690 Fig. 6a; para [0340): "a programmable logic controller 690"), when executed by the control system, allows for automated (para [0343]-[0344]: "the unload controller 694 automatically carries out one or more of the unloading activities discussed herein, for example: carrying out one or more of the functions of the controller 690") and manual operation of the defueling system (para [0291]: "In various embodiments, the control system on the unloader can provide additional static safety features ... The control system may include ... an available manual button for unit shut down by operator").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Oscomp.
Regarding claim 5, Oscomp teaches the defueling system of claim 1. Oscomp does not specifically teach wherein the pressure regulator reduces the pressure from about 4500psi to about 250psi. However, Oscomp teaches wherein the pressure regulator reduces the pressure from about 3600 psi to about 250 psi (the vessel 122, 142 are originally at 3600 psi and the final pressure in vessel 143 is 250 psig after the gas passes through pressure regulator 684 in Fig. 6a; para [0071]: “pressure of the vessel 122, 142 (e.g., 3600 psi)” - wherein 122 is interchangeable with 622 - para [0287]: "at least one (e.g., multiple) mobile vessel 622 (e.g., also see 122 in FIG. 1 a)" - and para [0380]: "vessels 143, the vessels' pressures may range from 250 to 6000 psig") and Oscomp further teaches another vessel 141 at 4500psi (para [0069): "a pressure in the vessel 141 is at least 1000, 1250, 1500, 2000, 2400, 3000, 3600, 3800, 4000, 4500, and/or 5000 psig") and wherein vessels 141, 122, and 142 could be the same (para [0138]: "the storage vessels 141, 143 and 122, 142 used may be the same" - and thus vessels 122, 142 can withstand pressure higher than 3600 psi). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have brought up the pressure in vessels 122, 142 to 4500psi in order to allow for greater pressure difference between vessels 122, 142 and 143 to increase the transfer flow rate of gas.
Regarding claim 13, Oscomp teaches the defueling system of claim 7, but does not teach the defueling system prioritizes refueling from the defueling storage tank before fueling from another source.  However, there are only three possible options regarding the priority of fueling (i.e. either the defueling tank has priority, the other source(s) have priority or the priority of both is equal).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have prioritized fueling from the defueling storage tank before using another source such that the fuel arriving in the defueling storage tank is being used as often as possible thereby eliminating the need for a larger defueling storage tank.  Further, such a change requires only selecting one of a small number of identified and predictable solutions with a reasonable expectation of success.
Regarding claim 25, Oscomp teaches the defueling system claim of 24. Oscomp further teaches wherein the control system comprises control logic configured to, when executed by a processor (para [0368]: "[t]he controller 694 (as well as any other controller discussed herein) ... may itself comprise one or more controllers that include one or more processing devices (e.g., a digital processor, an analog processor ...") of the control system, allow the fuel to free flow to available fuel demand sources (para [0368]: "[t]he one or more processing devices may include one or more devices executing some or all of the unload operations/activities described herein" wherein one of the unload operations/activities is the functions of the controller 690 to use the secondary line 687 without going through compressor 613, heater 653, valve 672, and pressure regulator 684 Fig. 6a - para [0340]: "[t]he discrete methodology of such flow line 687 may be controlled by a programmable logic controller 690, ... which may be operatively connected to the sensor 689 to determine when the upstream pressure, pressure differential between the vessels 122, 142 and user site 130, flow rate, temperature, and/or other parameter is suitable for using the secondary line 687). Oscomp does not specifically teach wherein the processor allows the fuel to free flow to available fuel demand sources before commanding the compressor to run. However, Oscomp teaches wherein the unload procedure in Fig. 6a comprises a primary line that comprises compressor 613. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have allowed the fuel to free flow to available fuel demand sources before commanding the compressor to run to reduce unnecessary use of the compressor (i.e. because the fuel is already pressurized, it will free flow to the demand sources without the use of the compressor until the pressures are roughly equal).


Allowable Subject Matter
Claims 15-23 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art documents do not disclose, in combination with the claimed invention as a whole, the heat exchange system as recited in claim 15 or the valving arrangement of claim 18.

Response to Arguments
Applicant's arguments filed April 6, 2022 have been fully considered but they are not persuasive. Applicant’s argument that heat exchangers 653, 152 and 153 are alternative embodiments of the same heater/heat exchanger rather than 3 separate heat exchangers used in combination is not persuasive.  Paragraph [0313] clearly sets forth that both heat exchangers 152 and 153 are used together (this is also clearly shown in the figures).  Additionally, paragraph [0343] sets forth that heat exchanger 653 can also be used in combination with heat exchangers 152 and 153.  Therefore, Oscomp clearly discloses the system having a plurality of heat exchangers (152 and 153) and shows at least one embodiment where 3 heat exchangers are used (where 152, 153 and 653 are used in combination and all three “heaters” are formed as “heat exchangers”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062. The examiner can normally be reached M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        July 2, 2022